Citation Nr: 0823355	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1953 to May 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which, in part, denied service connection 
for lung cancer due to asbestos exposure. 

On July 13, 2005, the veteran's motion for advancement on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

On July 28, 2005, the Board issued a decision which denied 
the veteran's claim. The veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In October 2006, counsel for the veteran and 
the Secretary of VA filed a Joint Motion for Remand.  An 
Order of the Court dated November 15, 2006, granted the joint 
motion and vacated the Board's July 2005 decision.  The case 
was returned to the Board.  As will be discussed below, the 
Board recently learned of the veteran's demise.


FINDING OF FACT

The Board was notified of the veteran's death in July 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2008, while this case was pending before the Board, 
the Board received notification from the RO that the veteran 
had died in April 2008. A copy of the death certificate has 
been associated with the veteran's VA claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction. 
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed due to the death of the veteran.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


